DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 05FEB2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections and specification and drawings objections previously set forth in the Non-Final Office Action mailed 10NOV2020.
Applicant's arguments filed 05FEB2021 have been fully considered.
Regarding the arguments, Applicant suggests the Examiner has made an improper combination of references, but does not discuss why the combination is improper.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues that the claims are unobvious; however, such arguments are only applicable to rejections made under obviousness (35 U.S.C. 103), not novelty rejections (35 U.S.C. 102).
Furthermore the Applicant describes a structure by a method of flowing fluid, of which the structure of the references applied in the rejections are capable.
Claim Objections
Regarding claim 3, all of the limitations (except those referring to “a central space part”) are already claimed in amended claim 1 and thus should be removed to improve clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3,5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 line(s) 2 sets forth the limitation “a flow-regulating cylinder”. It is unclear whether “a flow-regulating cylinder” of claim 3 is the same or different from “a flow-regulating cylinder” of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1,3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MITA (JP-H05-161831).
Regarding claim 1, MITA teaches a hollow yarn membrane module (title, Figs.; see also annotated Fig. 2 below) comprising:

a plurality of hollow-fiber membranes (Fig. 1 #1) housed in the case;
a first potting part (Fig. 2 #3A) bonding end parts of the plurality of hollow-fiber membranes located on the first end side of the case while the end parts being open; and
a second potting part (Fig. 2 #3B) bonding end parts of the plurality of hollow-fiber membranes located on the second end side of the case, wherein
the hollow-fiber membrane module further has a flow-regulating structure (e.g. bamboo blinds surrounding space Fig. 2 #7; par. [0016]) in which a fluid flowing outside the hollow-fiber membranes from the second end side to the first end side is capable of generating a flow directed to a radial center part on the second end side of the first potting part (fluid feed to space part #7), and further is capable of generating a radial flow directed from a radial center part to a radially outer peripheral side (towards outlet Fig. 2 #5C) on the second end side of the first potting part.
Annotated Fig. 2

    PNG
    media_image1.png
    443
    713
    media_image1.png
    Greyscale


the inner pipe is provided on a radial center part of the case (Fig. 2),
the inner pipe includes a side opening part (the bamboo blinds are porous) on a side surface thereof adjacent to the second end side of the first potting part,
a filling ratio of the hollow-fiber membranes inside of the inner pipe is smaller (zero) than a filling ratio of the hollow-fiber membranes outside of the inner pipe (not zero),
the flow-regulating cylinder is provided between the hollow-fiber membranes and the case (Fig. 2),
the flow-regulating cylinder has a flow-regulating hole on a side surface thereof (the bamboo blinds are porous), and
the case has a side nozzle (Fig. 2 #5C) on a side surface thereof.
Regarding claim 3, MITA teaches the flow-regulating structure includes a central space part (space, Fig. 2 #7) and a flow-regulating cylinder (bamboo blinds, Fig. 2 #8) which are provided on the second end side of the first potting part,
the central space part is provided on a radial center part of the case (Fig. 2),
a filling ratio of the hollow-fiber membranes in the central space part is smaller (zero) than a filling ratio of the hollow-fiber membranes outside of the central space part (not zero),
the flow-regulating cylinder is provided between the hollow-fiber membranes and the case (Fig. 2),

the case has a side nozzle (Fig. 2 #5C) on a side surface thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over MITA (JP-H05-161831).
Regarding claims 4-5, MITA does not teach a particular length of the inner pipe or central space part. However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Furthermore the pipe length has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MITA (JP-H05-161831) in view of BABA (US 20090050555).
Regarding claim 6, MITA does not teach a flow parameter F, which is defined as a function of the filling ratios of the inner pipe and outside the outer pipe and the 
a cylindrical case (Fig. 1 #1);
a plurality of hollow-fiber membranes (Fig. 1 #3) housed in the case;
a first potting part (Fig. 1 #4) bonding end parts of the plurality of hollow-fiber membranes located on the first end side of the case while the end parts being open (Fig. 1 #7); and
a second potting part (Fig. 1 #4,8) bonding end parts of the plurality of hollow-fiber membranes located on the second end side of the case.
BABA further teaches the importance of a filling ratio for ensuring a satisfactory volumetric efficiency of membrane filtration and satisfactory backwash performance (par. [0075]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to optimize the filling ratio or flow parameter F in order to ensure a satisfactory volumetric efficiency of membrane filtration and backwash performance as taught by BABA. The references are combinable, because they are in the same technological environment of membrane filtration. See MPEP 2141 III (G).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over MITA (JP-H05-161831) in view of INUZUKA (US 20150034546).
Regarding claims 8-11, MITA does not teach details of the openings of the inner pipe or holes in the cylinder. However, INUZUKA teaches a cartridge type hollow fiber membrane module (title, Figs.) comprising:
a cylindrical case (Fig. 2 #4);

a first potting part (Fig. 2 #3) bonding end parts of the plurality of hollow-fiber membranes while the end parts being open (par. [0034]); and
a second potting part (Fig. 2 #3a) bonding end parts of the plurality of hollow-fiber membranes located on the second end side of the case, wherein
the hollow-fiber membrane module further has a flow-regulating structure (distribution portion, Fig. 2 #22) comprising continuous holes (Fig. 1 #21) in which a fluid flowing outside the hollow-fiber membranes is capable of generating a flow directed to a radial center part (fluid feed from #61 to the central space), and further capable of generating a radial flow directed from a radial center part to a radially outer peripheral side (towards outlet Fig. 2 #41).
INUZUKA teaches the distribution portion with openings, which may be optimized, distributes fluid such that contamination is reduced and cleaning made easier (par. [0008,0037-0039]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to optimize the opening parts or holes or ratios R1-R4 in order to distribute fluid flow and reduce contamination as taught by INUZUKA. The references are combinable, because they are in the same technological environment of membrane filtration. See MPEP 2141 III (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777